Citation Nr: 1116484	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC, to accommodate the Veteran's request for a Travel Board hearing.

In December 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims folder.

The Board REMANDS this case to the RO via the AMC in Washington, DC, for further evidentiary development.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay in adjudicating this claim, but notes that the Veteran's service treatment records (STRs) and service personnel records (SPRs) which were reportedly associated with the claims folder are not, in fact, associated with the claims folder at this time.  On this basis alone, the claim must be remanded as these records are clearly relevant to the claim on appeal.

The relevance of the Veteran's SPRs is apparent as the record contains conflicting information concerning the actual dates of the Veteran's service in the Republic of Vietnam as well as his assignments during this time period.

In September 2007, the Veteran presented an NAVMC Form 118 entitled "COMBAT HISTORY - EXPEDITIONS - AWARDS RECORDS" purporting to show his participation in numerous military operations in Vietnam, including Operations Prairie III and IV.  With respect to Operations Prairie III and IV, the Veteran has recently submitted internet information indicating that military members involved in those operations were exposed to combat events.  This would strongly imply that the Veteran himself was exposed to combat events.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).

Notably, the record does not contain any specific RO reference to the NAVMC Form 118 in any adjudicative action so that it is unclear whether the RO deemed this an authentic document.

The authenticity of this document is placed into question as it purports to show the Veteran serving in several operations in February 1967.  However, according to the December 2005 National Personnel Records Center (NPRC) certification, the Veteran was not serving in the Republic of Vietnam for this time period.  

In this respect, the NPRC reported that the Veteran had two periods of service in the Republic of Vietnam - from July 25, 1966 to December 17, 1966, and from March 20, 1967 to August 18, 1967.  The Veteran, however, has referenced having one tour of duty in Vietnam.

Accordingly, the Board cannot adjudicate the probative value of the stressor information submitted by the Veteran without actual review of the STRs and SPRs.

The Board next notes that, effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

On remand, the RO should also conduct any necessary development to determine whether these relaxed evidentiary standards apply in this case.  Again, the Board notes that it cannot make this determination at this time due to the disparity in the NPRC service certification and the NAVMC Form 118 submitted by the Veteran along with the unavailability of STRs and SPRs.

Finally, in December 2007, the Veteran reported being in receipt of disability benefits with the Social Security Administration.  To avoid a potential future remand reason, the RO should associate with the claims folders all medical and legal documents associated with this award.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's STRs and SPRs.  If complete documents are unavailable, request the Veteran to submit all copies of such documents in his possession.

2.  Clarify the Veteran's dates of service in the Republic of Vietnam, reported as two separate periods of service from July 25, 1966 to December 17, 1966 by the NPRC and one tour of duty by the NAVMC Form 118 submitted by the Veteran.

3.  Obtain the Veteran's clinical records of treatment for PTSD at the Carl Vinson VA Medical Center since April 2009.

4.  Obtain the Veteran's Social Security Administration records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.

5.  After completion of all of the above, adjudicate the issue of whether the Veteran participated in Operations Prairie III and IV in April 1967 as claimed by the Veteran with review of the historical information regarding these operations provided by the Veteran in December 2010.  The authenticity of the documents submitted by the Veteran should be considered by the RO (requested by the Board, not required).  If necessary, the RO should also conduct any additional development to determine whether the revised evidentiary standards of 38 C.F.R. § 38 C.F.R. § 3.304(f)(3) apply.

6.  Thereafter, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

